Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner acknowledges that Applicant’s amendments on 02/12/2021 have overcome all outstanding objections to the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Examiner acknowledges that Applicant’s amendments on 02/12/2021 have overcome all outstanding 112(b) rejections from the non-final rejection mailed 11/12/2020.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a content of SiO2".  There is insufficient antecedent basis for this limitation in the claim. One possible suggestion to overcome this rejection is to amend claim 16 to recite “the content of SiO2”.  
Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellison (US899346, hereinafter referred to as Ellison).
Regarding Claim 1, Ellison discloses two separate embodiments, wherein each embodiment reads on the limitations of Claim 1 of the instant application. 
Ellison discloses in Example 97, a glass (see Col. 3, line 45, disclosing an alkali-free glass) comprising in terms of mass%, from 55% to 70% SiO2 (see Col. 2 content of 72.79 mol% {64.19 mass%}), from 15% to 25% of Al2O3 (see Col. 26, Table 2, Example 97, disclosing a glass with an Al2O3 content of 12.14 mol% {18.17 mass%}), 0% to 1% of B2O3 (see Col. 26, Table 2, Example 97, disclosing a glass with a B2O3 content of 0.5 mol% {0.51 mass%}), 0% to 0.5% of Li2O+Na2O+K2O (see Col. 2, lines 24-26, disclosing that the materials, compounds, compositions, articles, devices, and methods, as embodied and broadly described herein are alkali-free), 2% to 6% of MgO (see Col. 26, Table 2, Example 97, disclosing a glass with a MgO content of 4.62 mol% {2.73 mass%}), 2% to 8% of CaO (see Col. 26, Table 2, Example 97, disclosing a glass with a CaO content of 4.95 mol% {4.07 mass%}), 0% to 4% of SrO (see Col. 26, Table 2, Example 97, disclosing a glass with a SrO content of 1.26 mol% {1.92 mass%}), 6% to 12% of BaO (see Col. 26, Table 2, Example 97, disclosing a glass with a BaO content of 3.59 mol% {8.08 mass%}), and a strain point of more than 720 °C (see Col. 26, Table 2, Example 97, disclosing a glass with a strain point of 764 °C) wherein the glass has a ratio of SiO2/Al2O3 in terms of mass% of 3.6 or less (see Col. 26, Table 2, Example 97, disclosing a glass with a ratio of SiO2/Al2O3 in terms of mass ratio of 3.53 {[72.79 mol% SiO2 is 64.2 mass%]/[12.14 mol% Al2O3 is 18.17 mass%]}). 
Further regarding Claim 1, Ellison discloses in Example 50, a glass (see Col. 3, line 45, disclosing an alkali-free glass) comprising in terms of mass%, from 55% 2 (see further Col. 19, Table 2, Example 50, disclosing a glass with a SiO2 content of 71.99 mol% {63.26 mass%}), from 15% to 25% of Al2O3 (see further Col. 19, Table 2, Example 50, disclosing a glass with an Al2O3 content of 12.5 mol% {18.64 mass%}), 0% to 1% of B2O3 (see further Col. 19, Table 2, Example 50, disclosing a glass with a B2O3 content of 0.5 mol% {0.51 mass%}), 0% to 0.5% of Li2O+Na2O+K2O (see Col. 2, lines 24-26, disclosing that the materials, compounds, compositions, articles, devices, and methods, as embodied and broadly described herein are alkali-free), 2% to 6% of MgO (see further Col. 19, Table 2, Example 50, disclosing a glass with a MgO content of 4.75 mol% {2.80 mass%}), 2% to 8% of CaO (see further Col. 19, Table 2, Example 50, disclosing a glass with a CaO content of 5.10 mol% {4.18 mass%}), 0% to 4% of SrO (see further Col. 19, Table 2, Example 50, disclosing a glass with a SrO content of 1.30 mol% {1.97 mass%}), 6% to 12% of BaO (see further Col. 19, Table 2, Example 50, disclosing a glass with a BaO content of 3.70 mol% {8.30 mass%}), and a strain point of more than 720 °C (see further Col. 19, Table 2, Example 50, disclosing a glass with a strain point of 762 °C) wherein the glass has a ratio of SiO2/Al2O3 in terms of mass% of 3.6 or less (see further Col. 19, Table 2, Example 50, disclosing a glass with a ratio of SiO2/Al2O3 in terms of mass% of 3.39 {[71.99 mol% is 63.59 mass% SiO2]/[12.5 mol% is 18.74 mass% Al2O3
Although Ellison does not explicitly disclose the glass has a temperature at a viscosity of 102.5 dPa*s of 1,695°C or less, this is considered an inherent property of the glass. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 
Regarding Claim 3, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97, the glass has a composition in terms of mass% of 57% to 65% SiO2 (see Col. 26, Table 2, Example 97, disclosing a glass with a SiO2 content of 72.79 mol% {64.19 mass%}), 18%-22% Al2O3 (see Col. 26, Table 2, Example 97, disclosing a glass with an Al2O3 content of 12.14 mol% {18.17 mass%}), 0% to less than 1% B2O3 (see Col. 26, Table 2, Example 97, disclosing a glass with a B2O3 content of 0.5 mol% {0.51 mass%}), 0% to 0.1% of Li2O+Na2O+K2
Regarding Claim 4, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97, the glass has a ratio of MgO/CaO in terms of mass% from 0.5 to 0.9 (see Ellison at Col. 26, Table 2, Example 97, disclosing a glass which is 4.62 mol% MgO, which is 2.73 mass% MgO, and 4.92 mol% CaO, which is 4.05 mass% CaO, providing a mass ratio of MgO/CaO of 0.67).
Regarding Claim 5, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 50, the glass has a content of MgO+CaO+SrO+BaO of from 17.0 mass% to 19.1 mass% (see Col. 19, Table 2, Example 50, disclosing a glass with an MgO content of 4.75 mol. % which is 2.81 mass%, a CaO content of 5.10 mol% which is 4.2 mass %, a SrO content of 1.30 mol. % which is 1.98 mass%, and a BaO content of 3.7 mol. % which is 8.34 mass%, for a total content of 17.33 mass% of MgO+CaO+SrO+BaO). 
Regarding Claim 7, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 50, the glass has a ratio of SiO2/Al2O3 in terms of mol% of 5.4 to 5.9 (see Col. 19, Table 2, Example 50, disclosing a glass with a ratio of SiO2/Al2O3 in terms of mol% of 5.75).
Regarding Claim 8, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97 the glass further comprising 0.001 2 (see Col. 26, Table 2, Example 97, disclosing a glass with 0.1 mol% SnO2 {0.3 mass% SnO2}).
Regarding Claim 9, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97, the glass has a specific Young’s modulus of more than 29.5 GPa/g*cm-3 (see Col. 26, Table 2, Example 97, disclosing a glass with a specific Young’s modulus of 32.1 GPa/g*cm-3).
Regarding Claim 11, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97, the glass has a liquidus temperature of less than 1,300 °C (see Col. 26, Table 2, Example 97, disclosing a glass with a liquidus temperature of 1,230 °C).
Regarding Claim 12, Ellison discloses the limitations of Claim 1 as discussed above. Ellison further discloses in Example 97, the glass has a viscosity at a liquidus temperature of 104.8 dPa*s {63,095.7 Poise} or more (see Col. 26, Table 2, Example 97, disclosing a glass with a viscosity at a liquidus temperature of 255,669.6 Poise).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison.
Regarding Claim 6, Ellison discloses the limitations of Claim 1 as discussed above. Ellison does not explicitly disclose a ratio of MgO+CaO+SrO+BaO/Al2O3 of between 0.94 to 1.13 in terms of mass %, however, Ellison does discloses in Example 50, a glass which has a ratio of (MgO+CaO+SrO+BaO)/Al2O3 in terms of mass% of 0.93 (see Col. 19, Table 2, Example 50, disclosing a glass with an MgO content of 4.75 mol. % which is 2.81 mass%, a CaO content of 5.10 mol% which is 4.2 mass %, a SrO content of 1.30 mol. % which is 1.98 mass%, and a BaO content of 3.7 mol. % which is 8.34 mass%, for a total content of 17.33 mass% of MgO+CaO+SrO+BaO as well as an Al2O3 content of 12.50 mol. % which is 18.74 mass %, providing a ratio of 17.33/18.74 mass% = 0.93) which is close to touching the claimed range of 0.94 to 1.13.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding Claim 16, Ellison discloses the limitations of claim 1 as discussed above. While Ellison does not explicitly disclose an example of a glass which meets the limitations of Claim 1 and which has between 55-62 mass% SiO2, 2 content of 63.59 mass% (see Ellison at Col. 19, Table 2, Example 50, disclosing a glass with an SiO2 content of 71.99 mol. %, which is 63.59 mass%). 63.59 mass% SiO2 is close to touching the claimed range of between 55-62 mass% SiO2. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 8 of U.S. Patent No. 10351466 to Hayashi (hereinafter referred to as Hayashi). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application claims a glass (see claim 1 of Hayashi, teaching a glass) comprising in terms of mass %, 55% to 70% SiO2 (see claim 1 of Hayashi, teaching in terms of mass %, 50% to 65% of SiO2), 15% to 25% of Al2O3 (see claim 1 of Hayashi, teaching 15% to 26% of Al2O3), 0% to 1% of B2O3 (see claim 1 of Hayashi, teaching 3% or less of B2O3), 0% to 0.5% of Li2O+Na2O+K2O (see claim 4 of Hayashi, teaching the glass according to claim 1, wherein the glass has a content of Li2O+Na2O+K2O of 0.5 mass% or less in the glass), 2% to 6% of MgO (see claim 1 of Hayashi, teaching 0% to 5% MgO), 2% to 8% of CaO (see claim 1 of Hayashi, teaching 0% to 10% of CaO), 0% to 4% of SrO (see claim 1 of Hayashi, teaching 0% to 10% of SrO), 6% to 12% of BaO (see claim 1 of Hayashi, teaching 0% to 15% of BaO), and a strain point of more than 720 °C (see claim 6 of Hayashi, teaching the glass according to claim 1, wherein the glass has a strain point of 710 °C or more) wherein the glass has a ratio of SiO2/Al2O3 in terms of mass% of 3.6 or less (see Claim 1 of Hayashi, claims a glass composition with, in 2 and 15-26% Al2O3, which, when taking SiO2 at 50% and Al2O3 at 15% provides a ratio of SiO2/Al2O3 of 3.33). 
While Hayashi does not explicitly disclose the glass has a temperature at a viscosity of 102.5 dPa*s of 1,695°C or less, this is considered an inherent property of the glass. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a 
Claim 3 of the instant application claims the glass of claim 1 (see above, as taught by Hayashi) wherein the glass further comprises in terms of mass%, 57% to 65% SiO2 (see claim 1 of Hayashi, teaching in terms of mass %, 50% to 65% of SiO2), 18% to 22% of Al2O3 (see claim 1 of Hayashi, teaching 15% to 26% of Al2O3), 0% to less than 1% of B2O3 (see claim 1 of Hayashi, teaching 3% or less of B2O3), 0% to less than 0.1% of Li2O+Na2O+K2O (see claim 4 of Hayashi, teaching the glass according to claim 1, wherein the glass has a content of Li2O+Na2O+K2O of 0.5 mass% or less in the glass), 2% to 4% of MgO (see claim 1 of Hayashi, teaching 0% to 5% MgO), 3% to 7% of CaO (see claim 1 of Hayashi, teaching 0% to 10% of CaO), 0% to 3% of SrO (see claim 1 of Hayashi, teaching 0% to 10% of SrO), and 7% to 11% of BaO (see claim 1 of Hayashi, teaching 0% to 15% of BaO).
Claim 4 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein the glass has a ratio of MgO/CaO in terms of 
Claim 5 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein the glass has a content of MgO+CaO+SrO+BaO of from 17.0 mass% to 19.1 mass% (see claim 1 of Hayashi, teaching a content of MgO+CaO+SrO+BaO of from 0 mass% to 40 mass%). 
Claim 6 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein the glass has a ratio of (MgO+CaO+SrO+BaO)/Al2O3 in terms of mass% of from 0.94 to 1.13 (see claim 1 of Hayashi, teaching a ratio of (MgO+CaO+SrO+BaO)/Al2O3 from 0 to 2.66). 
Claim 7 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein the glass has a ratio of SiO2/Al2O3 in terms of mol% of from 5.4 to 5.9 (see claim 1 of Hayashi, teaching a ratio of SiO2/Al2O3 in terms of mol% of from 3.08 to 7.78).
Claim 9 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein the glass has a specific Young’s modulus of more than 29.5 GPa/g*cm-3 (see claim 8 of Hayashi, teaching the glass according to claim 1, wherein the glass has a specific Young’s modulus of 28 GPa/g*cm-3
Claim 16 of the instant application claims the glass according to claim 1 (see above, as taught by Hayashi) wherein a content of SiO2 is 55 mass% to 62 mass% (see claim 1 of Hayashi, teaching the SiO2 content can be between 50-65% by mass). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ellison fails to disclose or suggest a glass having a temperature at a viscosity of 102.5 dPa*s of 1,695°C. As discussed above, while Ellison does not explicitly disclose a glass having a temperature at a viscosity of 102.5 dPa*s of 1,695°C, this is considered an inherent property of the glass disclosed by Ellison. 
Applicant further argues that Kawaguchi fails to disclose a glass having a ratio of SiO2/Al2O3 in terms of mass% of 3.6 or less. While Kawaguchi is not presently being used to form the basis of a rejection due to Applicant’s amendment, Applicant is advised to be aware of Kawaguchi throughout the course of prosecution.  
Applicant argues that it is not obvious to one of ordinary skill in the art to combine the disclosures of Ellison and Kawaguchi in a manner that renders claim 1 
Applicant argues that amending claim 1 to contain the content of previous claim 10 avoids the obviousness-type double patenting rejection presented in the non-final rejection dated 11/12/2020. The content of previous claim 10 is directed towards a property considered inherent to the composition of the glass, and is therefore inherently present in the glass claimed by Hayashi. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Applicant also argues that claim 1 is in condition for allowance, thus claims 13 and 14 should be rejoined. Examiner contends that this argument is moot because Claim 1 is not in condition for allowance as discussed above. For these reasons, Applicant’s arguments have not been found persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/C.K.M./Examiner, Art Unit 1731